Citation Nr: 1749875	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  09-44 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a neurological disability of the right upper extremity, to include as secondary to service-connected cervical spine disability.

2.  Entitlement to service connection for a neurological disability of the left upper extremity, to include as secondary to service-connected cervical spine disability.

3.  Entitlement to an initial rating in excess of 20 percent for service-connected degenerative arthritis of the cervical spine.

4.  Entitlement to an initial rating in excess of 10 percent for service-connected degenerative arthritis of the lumbar spine.

5.  Entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy of the right lower extremity.

6.  Entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy of the left lower extremity.

7.  Entitlement to an initial rating in excess of 30 percent for service-connected chronic obstructive pulmonary disease (COPD) with obstructive sleep apnea (OSA).

8.  Entitlement to an initial rating in excess of 30 percent for service-connected residuals of head trauma manifested as headaches.

9.  Entitlement to an effective date prior to August 23, 2011 for the award of service connection for degenerative arthritis of the cervical spine.

10.  Entitlement to an effective date prior to August 23, 2011 for the award of service connection for degenerative arthritis of the lumbar spine.

11.  Entitlement to an effective date prior to August 23, 2011 for the award of service connection for radiculopathy of the right lower extremity.

12.  Entitlement to an effective date prior to August 23, 2011 for the award of service connection for radiculopathy of the left lower extremity.

13.  Entitlement to an effective date prior to October 26, 2012 for the award of service connection for residuals of a head injury manifested by headaches.


REPRESENTATION

Veteran represented by:	John S. Berry, Jr., Attorney-at-law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




INTRODUCTION

The Veteran served on active duty from September 1970 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated August 2013, November 2015, and March 2017 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a September 2016 Board decision, the claims of entitlement to service connection for neurological disabilities of the right and left upper extremities were remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denials in a March 2017 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The issues of entitlement to service connection for orthopedic disabilities of the bilateral shoulders and upper extremities were recently raised in a September 2017 argument submitted by the Veteran's attorney; these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (7).

The issues of entitlement to service connection for neurological disabilities of the right and left upper extremities, as well as entitlement to higher initial ratings for service-connected degenerative arthritis of the cervical spine, degenerative arthritis of the lumbar spine, radiculopathy of the right and left lower extremities, and residuals of a head injury with headaches are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  The Veteran will be notified if further action on his part is required.





FINDINGS OF FACT

1.  In a final August 1982 decision, the RO denied entitlement to service connection for disabilities of the back and cervical spine; new and material evidence was not received within a year of the issuance of the rating decision.

2.  In a final August 1986 decision, the RO denied entitlement to service connection for residuals of a cervical spine injury; new and material evidence was not received within a year of the issuance of the rating decision.

3.  The Veteran's application to reopen the low back and cervical spine disability claims was received by VA on August 23, 2011.

4.  In a final May 2006 decision, the Board denied entitlement to service connection for vertigo, claimed as due to a head injury.  The decision was final on the date stamped on the face of the decision.

5.  From December 11, 2012, the date of service connection, to November 19, 2015, the Veteran's COPD was manifested by no worse than FVC to 90 percent of predicted, FEV-1 to 77 percent of predicted, FEV-1/FVC to 64 percent of predicted, and DLCO to 54 percent of predicted; the Veteran's OSA did require the use of a continuous airway pressure (CPAP) machine.

6.  From November 19, 2015, the Veteran's COPD with OSA was manifested by no worse than a DLCO at 49 percent predicted.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date prior to August 23, 2011, for the award of service connection for degenerative changes of the cervical spine are not met.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400, 20.302, 20.1103 (2017).

2.  The criteria for assignment of an effective date prior to August 23, 2011, for the award of service connection for degenerative changes of the lumbar spine are not met.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400, 20.302, 20.1103 (2017).

3.  The criteria for assignment of an effective date prior to August 23, 2011, for the award of service connection for radiculopathy of the right lower extremity are not met.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400, 20.302, 20.1103 (2017).

4.  The criteria for assignment of an effective date prior to August 23, 2011, for the award of service connection for radiculopathy of the left lower extremity are not met.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400, 20.302, 20.1103 (2017).

5.  The criteria for assignment of an effective date prior to October 26, 2012, for the award of service connection for residuals of a head injury with headaches are not met.  38 U.S.C.A. §§ 5110, 7104 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400, 20.302, 20.1103 (2017).

6.  From the date of service connection to November 19, 2015, the criteria for an initial evaluation of 50 percent, but no higher, for COPD with OSA have been met.  38 U.S.C.A. §§ 501, 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.25, 4.96, 4.97, Diagnostic Code (DC) 6604, 6847 (2017).

7.  From November 19, 2015, the criteria for an evaluation of 60 percent, but no higher, for COPD with OSA have been met.  38 U.S.C.A. §§ 501, 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.25, 4.96, 4.97, DC 6604, 6847 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Entitlement to earlier effective dates

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection and compensation based on an original claim or a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

Generally where evidence requested in connection with an original claim or a claim to reopen is not furnished within 1 year after the date of request, the claim will be considered abandoned.  After the expiration of 1 year, further action will not be taken unless a new claim is received.  Furthermore, should the right to benefits be finally established, benefits based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158.

The "date of the claim" means the date of the application based upon which benefits are awarded, not the original claim for service connection.  See Sears v. Principi, 16 Vet. App. 244, 246-47 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 also refer to the date an application is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. §§ 3.1(p), 3.155; Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The Board notes that VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award of compensation is the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

a. Award of service connection for degenerative arthritis of the cervical spine, degenerative arthritis of the lumbar spine, radiculopathy of the right lower extremity, and radiculopathy of the left lower extremity

Here, the Veteran contends that he is entitled to an effective date earlier than August 23, 2011, for the grant of service connection for degenerative changes of the cervical spine and degenerative changes of the lumbar spine, as well as radiculopathy of the right and left lower extremities.

The Veteran initially filed a claim of entitlement to service connection for neck and back disabilities in March 1982.  His claims were denied in an August 1982 rating decision.  He did not appeal the RO's determination, nor was new and material evidence received within a year of the issuance of the rating decision.  Thus, the March 1982 decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.1104 (2016).

In November 1985, the Veteran filed to reopen his claim of entitlement to service connection for neck injury.  His claim was denied in a RO letter dated August 1986, which notified the Veteran that new and material evidence had not been submitted to reopen his claim.

In August 2011, the Veteran filed claims to reopen the previously denied matters of entitlement to service connection for neck and low back disabilities.  In an April 2015 decision, the Board granted service connection for neck and low back disabilities.  A November 2015 rating decision implemented the Board's grant of service connection for degenerative arthritis of the cervical spine (a 20 percent rating was assigned) and degenerative arthritis of the lumbar spine (a 10 percent rating was assigned).  The initial ratings for both disabilities were assigned effective August 23, 2011, the date the Veteran's claims to reopen were received.  The November 2015 rating decision also awarded service connection for radiculopathy of the right and left lower extremities as secondary to the service-connected degenerative arthritis of the lumbar spine; separate 10 percent ratings were assigned from August 23, 2011.  The Veteran now seeks an earlier effective date for the award of service connection for degenerative arthritis of the cervical and lumbar spine, as well as radiculopathy of the right and left lower extremities.  See, e.g., the Veteran's notice of disagreement (NOD) dated November 2015.

Based upon a review of the evidence, and for reasons expressed immediately below, the Board finds that the currently assigned effective date of August 23, 2011 is the earliest effective date assignable for the award of service connection for degenerative changes of the cervical spine, degenerative arthritis of the lumbar spine, and radiculopathy of the right and left lower extremities.

As noted above, the assignment of an effective date for service connection is essentially governed by the date of filing with VA of a claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The Board has reviewed the record and can identify no communication from the Veteran that may be considered to be a claim of entitlement to service connection for disabilities of the cervical spine and low back, and/or radiculopathy of the lower extremities following the last final denials in August 1982 and August 1986, and prior to the date the claims to reopen were received (August 23, 2011).  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).  Neither the Veteran nor his attorney has pointed to no such communication.

The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peak, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995).)  Here, the evidence clearly shows that the final disallowance, that is, the last disallowance determined to be a final decision by virtue of having not been appealed, is the August 1982 rating decision as to the lumbar spine claim and the August 1986 rating decision as to the cervical spine claim.  The evidence also shows that the date of receipt of the Veteran's claims to reopen was August 23, 2011, and no sooner.  Consequently, the only effective date for award of service connection that may be assigned for the Veteran's cervical and lumbar spine disabilities and radiculopathy of the bilateral lower extremities is the presently assigned date of August 23, 2011.

The Board has considered whether VA and private treatment records documenting continuing complaints of neck, low back, and radicular symptoms may be considered to be informal claims for benefits under 38 C.F.R. § 3.157.  However, 38 C.F.R. § 3.157 does not avail the Veteran.  Under § 3.157(a), a report of examination or hospitalization may be accepted as an informal claim for benefits if it meets the requirements of § 3.157(b).  38 C.F.R. § 3.157(b) provides:  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of [evidence listed under (b)(1), (2), or (3)] will be accepted as an informal claim for increased benefits or an informal claim to reopen.  In the instant case, the August 1982 and August 1986 rating decisions did not deny the Veteran's neck, low back, or radiculopathy claims because the disabilities were not compensable to a degree.  As such, 38 C.F.R. § 3.157 is not for application.

Finally, to the extent that the Veteran and his attorney are contending that the Veteran's neck, back, and/or radicular symptomatology began during service and continued thereafter, this amounts to an argument couched in equity.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).

The Board does not dispute that the Veteran experienced neck, low back, and radicular symptoms prior to the assigned effective date; that he did was evidence that provided a basis for the grants of service connection.  However, the Board is obligated to apply the law as Congress has created it.  As explained above, the law does not support the assignment of an effective date prior to August 23, 2011.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) (indicating that "[n]o matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of clear and unmistakable error, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date"); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).

In conclusion, for the reasons and bases set forth above, the Board finds that the proper effective date for the award of service connection for degenerative arthritis of the cervical spine, degenerative arthritis of the lumbar spine, and radiculopathy of the right and left lower extremities is no earlier than the currently assigned date of August 23, 2011.  Accordingly, the benefits sought on appeal are denied.
b. Award of service connection for residuals of a head injury with headaches

In this matter, the Veteran asserts that he is entitled to an effective date earlier than October 26, 2012, for the grant of service connection for residuals of head injury with headaches.

The Veteran initially filed a claim of entitlement to service connection for vertigo caused by a head injury in April 2002.  His claim was denied in an October 2002 rating decision.  He disagreed with this denial and a statement of the case (SOC) was issued in June 2003.  The Veteran perfected his appeal via a timely VA Form 9 in July 2003.  In a May 2006 decision, the Board denied the Veteran's claim of entitlement to service connection for vertigo.  The Veteran did not appeal the Board's May 2006 decision to the Court of Appeals for Veterans Claims (Court); as such, the decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.202, 20.1104.

On October 26, 2012, the Veteran again asserted a claim of entitlement to service connection for residuals of a head injury.  The claim was eventually granted in a March 2017 rating decision, which awarded entitlement to service connection for residuals of a head injury with headaches and assigned a noncompensable (zero percent) rating from October 26, 2012.  An August 2017 rating decision subsequently granted a higher initial rating of 30 percent from October 26, 2012. 

The Veteran now seeks an earlier effective date for the award of service connection for residuals of a head injury with headaches.  See, e.g., the Veteran's NOD dated April 2017.

Based upon a review of the evidence, and for reasons expressed immediately below, the Board finds that the currently assigned effective date of October 26, 2012 is the earliest date assignable for the award of service connection for residuals of a head injury with headaches.

As noted above, the assignment of an effective date for service connection is essentially governed by the date of filing with VA of a claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The Board has reviewed the record and can identify no communication from the Veteran that may be considered to be a claim of entitlement to service connection for residuals of a head injury following the last final denial in May 2006, and prior to the date the claim to reopen was received (October 26, 2012).  See Servello, supra.  Neither the Veteran nor his attorney has pointed to any such communication.  The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez, supra; Leonard, supra; Flash, supra.  Here, the evidence clearly shows that the final disallowance, that is, the last disallowance determined to be a final decision by virtue of having not been appealed, is the May 2006 Board decision.  The evidence also shows that the date of receipt of the Veteran's claim to reopen was October 26, 2012, and no sooner.  Consequently, the only effective date for award of service connection that may be assigned for the Veteran's residuals of a head injury with headaches is the presently assigned date of October 26, 2012.

The Board has considered whether VA and private treatment records documenting continuing complaints of head injury residual symptoms may be considered to be an informal claim for benefits under 38 C.F.R. § 3.157.  However, 38 C.F.R. § 3.157 does not avail the Veteran.  Critically, the May 2006 Board decision did not deny the Veteran's vertigo claim because the disability was not compensable to a degree.  As such, 38 C.F.R. § 3.157 is not for application.

Lastly, to the extent that the Veteran and his attorney are contending that the Veteran's residuals of head injury symptomatology began during service and continued thereafter, this amounts to an argument couched in equity.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey, supra.  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.), 2 Vet. App. at 432-33, citing Office of Personnel Management, 496 U.S. at 426.

The Board does not dispute that the Veteran experienced head injury residual symptoms, including headaches, prior to the assigned effective date; that he did was evidence that provided a basis for the grant of service connection.  However, the Board is obligated to apply the law as Congress has created it.  As explained above, the law does not support the assignment of an effective date prior to October 26, 2012.  See Leonard, 405 F.3d at 1337.

In conclusion, for the reasons and bases set forth above, the Board finds that the effective date for the grants of service connection for residuals of head injury with headaches is no earlier than the currently assigned date of October 26, 2012.  Accordingly, the benefit sought on appeal is denied.

III. Higher initial rating for COPD with OSA

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claim.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issues before it.  See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

In this matter, the Veteran contends that he is entitled to a rating in excess of 30 percent for COPD with OSA.  See the Veteran's NOD dated September 2013.  For the reasons set forth below, the Board finds that a 50 percent rating is warranted for the service-connected COPD with OSA from the date of service connection (December 11, 2012), and a 60 percent is warranted from November 19, 2015, the date of the most recent VA examination.

Respiratory disorders are rated under 38 C.F.R. § 4.97, Diagnostic Codes 6600 through 6817 and 6822 through 6847.  Pursuant to 38 C.F.R. § 4.96(a), ratings under those diagnostic codes will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation only where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a) (2016).

Sleep apnea syndromes are rated under DC 6847.  38 C.F.R. § 4.97 (2016).  Under DC 6847, a 50 percent rating is warranted for the use of a breathing assistance device such as a CPAP machine.  A 100 percent rating is warranted for chronic respiratory failure with carbon dioxide retention or cor pulmonale, or a tracheostomy.  38 C.F.R. § 4.97, DC 6847.

COPD is rated under DC 6604, which indicates that a 10 percent rating is assigned for FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted.  A 30 percent rating is assigned for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  A 60 percent rating is assigned for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is assigned for FEV-1 less than 40 percent of predicted, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization, or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.

When evaluating based on PFTs, post-bronchodilator results are used in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes.  When there is disparity between the results of different PFT's so that the level of evaluation would differ depending on which test result is used, the Board uses the test result that the examiner states most accurately reflects the level of disability.  See 38 C.F.R. § 4.96(d)(5), (6).

In a March 2017 rating decision, the Veteran was service connected for OSA as secondary to COPD, and was assigned a combined rating pursuant to 38 C.F.R. § 4.96(a).  Notably, the RO determined that, because the Veteran used a CPAP machine both before and after aggravation by COPD, he is entitled to a zero percent rating for sleep apnea (deducting the 50 percent post-aggravation level of disability from the pre-aggravation level of disability yielded an evaluation of zero percent for OSA).  As such, the Veteran's COPD with OSA is currently assigned a 30 percent evaluation under DC 6604 based upon FEV-1/FVC at 64 percent of predicted value as demonstrated in the May 2013 VA examination.

Significantly, however, the Board finds that the RO's determination as to aggravation was improper.  Specifically, a December 2016 VA examiner opined that the Veteran's OSA is aggravated beyond natural progression by service-connected COPD as the two conditions "have synergistic effect" on his health.  As to the question of baseline manifestations of OSA prior to aggravation, the examiner stated that he was unable to answer this question as the Veteran's COPD was noted as moderate by a pulmonologist at the time he was tested for sleep apnea.  Similarly, as to the level of increased disability manifestations representing aggravation above the baseline, the examiner reported that he was unable to answer this query "since the OSA depends on multiple risk factors including obesity/nasal airway clearance/diabetes/hypertension."  Accordingly, the RO's determination as to aggravation was improper and not based upon any conclusions of a medical expert.  The Board therefore finds that the Veteran's COPD with OSA may be properly rated as 50 percent under DC 6847 because the disability requires the use of a CPAP machine from the date of service connection.

However, a review of the record demonstrates that a higher rating is warranted under DC 6604 from November 19, 2015.  Specifically, pulmonary function testing (PFT) conducted in July 2015, and detailed in the November 2015 VA examination report, revealed a DLCO of 49 percent predicted.  This pulmonary function testing also revealed FVC to 91 percent of predicted, FEV-1 to 78 percent of predicted, and FEV-1/FVC to 64% of predicted.  Accordingly, based upon the DLCO to 49 percent of predicted, the Board finds that a rating of 60 percent is warranted from the date of the November 19, 2015 VA examination.

Critically, a higher rating based upon the Veteran's respiratory symptomatology was not warranted prior to November 19, 2015, because pulmonary function testing conducted in May 2013 revealed FVC to 90 percent of predicted, FEV-1 to 77 percent of predicted, and FEV-1/FVC to 64 percent of predicted.  DLCO was measured to 54 percent of predicted.  There was no other evidence of record dated prior to November 2015 which demonstrated more severe respiratory symptomatology.  Accordingly, a higher rating was not warranted under DC 6604 prior to November 19, 2015.

Moreover, there is no pulmonary function testing of record showing that the Veteran meets the pulmonary function testing criteria for a rating in excess of 60 percent under DC 6604 from November 19, 2015.  In addition to the pulmonary function testing results detailed above, the evidence does not show that the Veteran exhibits cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or requires outpatient oxygen therapy.

Accordingly, based on the foregoing, the Board finds that a preponderance of the evidence demonstrates that an initial 50 percent rating is warranted for service-connected COPD with OSA from the date of service connection and a 60 percent rating is warranted for COPD with OSA from November 19, 2015.

Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an effective date prior to August 23, 2011 for the grant of service connection for degenerative changes of the cervical spine is denied.

Entitlement to an effective date prior to August 23, 2011 for the grant of service connection for degenerative arthritis of the lumbar spine is denied.

Entitlement to an effective date prior to August 23, 2011 for the grant of service connection for radiculopathy of the right lower extremity is denied.

Entitlement to an effective date prior to August 23, 2011 for the grant of service connection for radiculopathy of the left lower extremity is denied.

Entitlement to an effective date prior to October 26, 2012 for the grant of service connection for residuals of a head injury with headaches is denied.

A 50 percent disability rating for service-connected COPD with OSA is granted from December 11, 2012 to November 19, 2015, subject to the laws and regulations governing the payment of monetary benefits.

A 60 percent disability rating for service-connected COPD with OSA is granted from November 19, 2015, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

After having considered the matter, and for reasons expressed below, the Board finds that the remaining issues on appeal must be remanded for further development.

As to the service-connected degenerative arthritis of the cervical spine, degenerative arthritis of the lumbar spine, and radiculopathy of the right and left lower extremities, the Veteran and his attorney have asserted that his symptomatology is significantly worse than was contemplated by the most recent January 2014 VA examination as to the cervical and lumbar spine and March 2015 as to the radiculopathy.  See, e.g., the Veteran's statement dated November 2015.  To this end, the Veteran also submitted a November 2016 magnetic resonance imaging (MRI) report indicating that he now suffers from severe multi-level cervical spondylosis and canal stenosis.  Thus, in order to ensure that the record reflects the current extent of these disabilities, and to consider the possibility of a higher rating under every potential diagnostic code and theory, VA examinations, with findings responsive to the pertinent rating criteria, are needed.

The Board notes that the Veteran's claims of entitlement to neurological disabilities of the right and left upper extremities are intertwined with the matter of entitlement to a higher initial rating for service-connected degenerative arthritis of the cervical spine.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the claims of entitlement to neurological disabilities of the right and left upper extremities must also be remanded and should also be addressed in any VA examination scheduled to assess the current severity of the service-connected cervical spine disability.

In addition, the Board finds that the matter of entitlement to a higher initial rating for service-connected residuals of a head injury with headaches must be remanded for additional evidentiary development.  To this end, the Veteran and his attorney have asserted that, in addition to headaches, the Veteran now suffers from multiple residuals of head injury to include impaired sleep, agitation and combativeness, dizziness and loss of balance, blurred vision, impaired smell and taste, as well as impaired memory and concentration.  See the statement of the Veteran's attorney dated October 2017.  As such, this matter presents certain medical questions, which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Accordingly, given the contentions, the Board finds that the Veteran should be provided an updated traumatic brain injury (TBI) examination to determine if he has developed additional residuals of a head injury.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2016) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Upon receipt of all additional records, schedule appropriate VA compensation examination(s) reassessing the severity of the Veteran's service-connected degenerative arthritis of the cervical spine, degenerative arthritis of the lumbar spine, and radiculopathy of the bilateral upper and lower extremities.  The claims file must be made available to the examiner for review in connection with the examination(s).

(a).  The examination should be performed in accordance with the current disability benefits questionnaires.

(b).  The examiner should discuss any occupational impairment caused by the service-connected disabilities.
(c).  The examiner should either diagnose or rule-out neurological disabilities of the right and left upper extremities.  In doing so, the examiner should address the October 2012 and November 2014 nerve conduction studies, which diagnosed moderate to severe left ulnar neuropathy and right third digit trigger finger.

(d).  As to any diagnosed neurological disability of the upper extremities, the examiner should render an opinion, with supporting rationale, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in service or is otherwise medically related to in-service injury or disease.

(e).  The examiner should also provide an opinion as to whether it is at least as likely as not that any currently diagnosed neurological disability of an upper extremity was either (1) caused or (2) aggravated by the Veteran's service-connected disabilities.  If aggravated, please specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

3. Also, schedule an appropriate VA compensation examination reassessing the severity of the Veteran's service-connected residuals of a head injury with headaches.  The claims file must be made available to the examiner for review in connection with the examination.

(a).  The examination should be performed in accordance with the current disability benefits questionnaires.  The examiner should determine all manifestations and residuals associated with his service-connected head injury, and the severity of any such manifestations and residuals.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

(b).  The examiner should discuss any occupational impairment caused by the service-connected disabilities.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

4. Thereafter, readjudicate the claims on appeal.  If a benefit sought remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


